DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               D.G., a child,
                                Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-2603

                              [March 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos S. Rebollo, Judge; L.T. Case No. 17-004589-DLA.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley B. Moody, Attorney General, Tallahassee, and James J. Carney,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS, JJ., and WEISS, DALIAH, Associate Judge, concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.